Final Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a summarizing module (for) monitoring”, “a publisher/error evaluator module configured to compare/communicate”, and “a higher-level manager module to be used for” in claim 13; “the global manager module determines (for determining)” in claims 15, 16, 18, and 19; and “the global manager module uses (for using)” in claim 17.  Support for the structure can be found in para. [00103] -- [00105] of the specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
In view of the recent amendments and arguments, the rejection of claims 1-3, under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, has been withdrawn.   
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herman Saffar et al., US 10,824,726 B1 (previously cited), and further in view of Chang et al., US 2021/0058424 A1 (previously cited).
Referring to claim 1:
In col. 10, lines 7-10, Herman Saffar et al. disclose monitoring forensics information of an application container known to be operating in a stable manner.
In col. 9, lines 63-65 continued in col. 10, lines 1-2, Herman Saffar et al. disclose that the container data may be used in a machine learning network to detect more general anomaly behavior.  Additionally, in col. 11, lines 26-29, Herman Saffar et al. disclose detecting container cyber-attacks.  However, Herman Saffar et al. do not explicitly disclose applying an autoencoding process to the monitored forensics information of the application container known to be operating in the stable manner to determine an encoder/decoder pair that keeps a maximum of the forensics information when encoding and has a minimum of reconstruction error when decoding, and applying the determined encoder/decoder pair to the monitored forensics information of the application container known to be operating in the stable manner to determine a training forensics model for the application container known to be operating in a stable manner, wherein the training forensics model is used as a basis of comparison to determine container health of one or more containers.  
In para. 0042, Chang et al. disclose an anomaly detector that comprises machine learning.  In para. 0046, Chang et al. disclose in the training phase, training datasets (monitored forensics information of the application container known to be operating in the stable manner taught by Herman Saffar et al.) are used to build one or more models for the machine learning system (a training forensics model).  In para. 0058, Chang et al. disclose that the machine learning system may use an autoencoder for anomaly detection.  Autoencoder is an unsupervised artificial neural network that learns how to compress and encode data, and learns how to reconstruct the data back from the reduced encoded representation that is as close to possible to the original input (an encoder/decoder pair that keeps a maximum of the forensics information when encoding and has a minimum of reconstruction error when decoding).  And in para. 0058, Chang et al. disclose applying the determined the training forensics model to forensics information of one or more containers to determine if the one or more containers are operating properly (detecting an anomaly based on the reconstruction loss threshold).  It would have been obvious to one of ordinary skill at the time of filing of the invention to include the autoencoder for anomaly detection of Chang et al. into the container monitoring system of Herman Saffar et al.  A person of ordinary skill in the art would have been motivated to make the modification because both Herman Saffar et al. and Chang et al. prevent cyber-attacks and are from the same field of endeavor (see Herman Saffar et al.: col. 11, lines 26-29 and Chang et al.: para. 0060 and 0063).  Additionally, Herman Saffar et al. disclose using machine learning and applying the autoencoder of Chang et al. would yield predictable results.  Additionally, autoencoders have the advantages of: running in an unsupervised mode which eliminates the need to label training data, removing noise from an input signal, leaving only a high-value representation, and using the measured loss between the input and the reconstructed output which is useful for consistent anomaly detection.  
Referring to claim 2, in col. 10, lines 20-30, Herman Saffar et al. disclose communicating the training forensics model to a higher-level manager for higher-level management of the application containers (the model is communicated to the decision algorithm module). 
Referring to claim 3, in col. 9, lines 54-59, Herman Saffar et al. disclose summarizing the forensics information before applying the autoencoding process, and in para. 0055 and 0057, Chang et al. disclose wherein the summarizing comprises at least one of categorizing the forensics information, and vectorizing the forensics information by a time quantum. 
Referring to claim 4, in para. 0058, Chang et al. disclose wherein the training forensics model comprises a latent code determined by an encoding process of the encoder/decoder pair, wherein the encoding process includes a neural network. 
Allowable Subject Matter
Claims 5-10 and 13-20 are allowed. 
Response to Arguments
Applicant’s arguments, see pages 8-10 of the REMARKS, filed July 11, 2022, with respect to rejection of claims 1-3 under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection of claims 1-3 under 35 U.S.C. 101 has been withdrawn. 
Applicant's arguments filed July 11, 2022 have been fully considered but they are not persuasive.
On pages 7-8 of the REMARKS, the Applicant argues, “The Office alleges that this application includes one or more claim limitations that do not use the word ‘means’ or ‘step’ but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C 112, because the claim limitation(s) does not recite(s) sufficient structure, materials, or acts to entirely perform the recited function and that such claim limitations(s) is/are: ‘by means’ in claim 10, lines 1 and 24; and ‘a means for rotating’ line 19”.  The Examiner respectfully disagrees.  The claim interpretation of claim 10 as described by the Applicant was never in the previous Office Action.  Further, the Applicant fails to show how there is sufficient structure to perform the recited function in the claims, for example: “a summarizing module (for) monitoring”, “a publisher/error evaluator module configured to compare/communicate”, and “a higher-level manager module to be used for” in claim 13; “the global manager module determines (for determining)” in claims 15, 16, 18, and 19; and “the global manager module uses (for using)” in claim 17.  This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
On pages 11-12 of the REMARKS, the Applicant argues, “The reference, Chang, cited by the Examiner to allegedly teach such process only teaches that an autoencoder can be used for anomaly detection. Chang does teach that an autoencoder is a neural network that can learn to compress and encode data to as close as possible to the original input, however such teachings of Chang fail 1261123 RESPONSE TO NON-FINAL OFFICE ACTION MAILED MARCH 10, 2022 S/N: 17/134,605Page 12 of 14ATTY. DKT. NO.: SR1200062to teach, suggest or render obvious ‘applying an autoencoding process to the monitored forensics information of the application container known to be operating in the stable manner to determine an encoder/decoder pair that keeps a maximum of the forensics information when encoding and has a minimum of reconstruction error when decoding’ as claimed by at least the Applicant's independent claim 1”.  The Examiner respectfully disagrees.  In para. 0042, Chang et al. disclose an anomaly detector that comprises machine learning.  In para. 0046, Chang et al. disclose in the training phase, training datasets (monitored forensics information of the application container known to be operating in the stable manner as disclosed by Herman Saffar et al.) are used to build one or more models for the machine learning system (a training forensics model).  In para. 0058, Chang et al. disclose that the machine learning system may use an autoencoder for anomaly detection.  Autoencoder is an unsupervised artificial neural network that learns how to compress and encode data, and learns how to reconstruct the data back from the reduced encoded representation that is as close to possible to the original input (an encoder/decoder pair that keeps a maximum of the forensics information when encoding and has a minimum of reconstruction error when decoding).ATTY. DKT. NO.: SR1200062
On page 12 of the REMARKS, the Applicant argues, “In addition, the Applicant, in at least independent claim 1 claims applying that determined encoder/decoder pair to forensics information of the application container known to be operating in the stable manner to determine a training forensics model for the application container known to be operating in a stable manner and ‘applying the determined encoder/decoder pair to the monitored forensics information of the application container known to be operating in the stable manner to determine a training forensics model’. There are no such teachings in the references cited, alone or in any allowable combination”.  The Examiner respectfully disagrees.  In col. 10, lines 7-10, Herman Saffar et al. disclose monitoring forensics information of an application container known to be operating in a stable manner.  In col. 9, lines 63-65 continued in col. 10, lines 1-2, Herman Saffar et al. disclose that the container data may be used in a machine learning network to detect more general anomaly behavior.  Further, the rejection of claims 1-4 is based on the combination of Herman Saffar et al. and Chang et al. 
On pages 12-13 of the REMARKS, the Applicant argues, “That is, in contrast to at least the Applicant's independent claims and specifically independent claim 1, the references at most teach that a model of a well operating microservice can be determined using a machine learning process in which a model is trained using many examples of well operating microservices. The model of the present principles is more specific to each application container instead of an average of a plurality of microservices as taught in the cited references. That is, the Applicant specifically claims ‘applying an autoencoding process to the monitored forensics information of the application container known to be operating in the stable manner to determine an encoder/decoder pair that keeps a maximum of the forensics information when encoding and has a minimum of reconstruction error when decoding’ and ‘applying the determined encoder/decoder pair to the monitored forensics information of the application container known to be operating in the stable manner to determine a training forensics model’. There is no teaching or suggestion in Saffar and Chang, alone or in any allowable combination for at least the application of an autoencoding process to determine an encoder/decoder pair and for applying to encoder/decoder pair to determine a model. In contrast to the Applicant's claims, any combination of Saffar and Chang at most teach determining a model using many examples of microservice functions to learn how a microservice should function”.  The Examiner respectfully disagrees.  The Applicant mischaracterizes the rejection in the Office Action and fails to address the container monitoring of Herman Saffar et al.  In col. 3, lines 6-10, Herman Saffar et al. disclose a corresponding container profile comprising the expected behavior of the new container.  Clearly, this is not “an average of a plurality of microservices”.  Additionally, in col. 10, lines 7-10, Herman Saffar et al. disclose monitoring forensics information of an application container known to be operating in a stable manner.  In col. 9, lines 63-65 continued in col. 10, lines 1-2, Herman Saffar et al. disclose that the container data may be used in a machine learning network to detect more general anomaly behavior.  The combination of Herman Saffar et al. and Chang et al. teach the limitations of claims 1-4. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MASKULINSKI whose telephone number is (571)272-3649. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL MASKULINSKI/Primary Examiner, Art Unit 2113